Citation Nr: 1209636	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include depression and/or chronic dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in a January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded this issue in November 2010.  After requesting the Veteran to provide information and a release for private treatment records, obtaining the Veteran's service personnel records and providing the Veteran with a VA examination, the RO/AMC continued the denial of the claim as reflected in the October 2011 supplemental statement of the case and returned the issue to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the file, the Board finds that another remand is necessary to further develop the claim prior adjudicating the issue on appeal.

The Veteran was provided with a VA examination and opinion in March 2011.  The examiner diagnosed the Veteran with chronic dysthymia, generalized anxiety disorder, alcohol dependence in remission, cognitive disorder and a personality disorder with mixed features.  The examiner determined that it was "less likely as not this Dysthymia or Generalized anxiety or any other acquired Psychiatric disorder other than Alcohol dependence or a personality disorder as he went going AWOL, he had drinking problems and he had fighting with documented in service."  It appears that the examiner is implying that the acquired psychiatric disorders are less likely as not related to service.  However, the examiner did not complete the sentence and he did not otherwise specify what the "less likely as not" opinion was addressing.  The Board also observes that the examiner did not address the Veteran's statements that he had depressive symptoms since service in his rationale.  Thus, the Board finds that a remand is necessary to clarify the examiner's opinion.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims folder to the VA examiner who provided the VA psychiatric opinion in March 2011 to clarify his opinion and rationale. The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's psychiatric disorders are least as likely as not (i.e., a 50 percent or greater probability) caused by or related to the Veteran's military service to include the in-service treatment for alcohol abuse and documented disciplinary problems in service.  The examiner should provide a complete rationale for all conclusions reached.  The examiner should also address the Veteran's statements of having depression since military service.

2. If the examiner who provided the March 2011 VA opinion is unavailable, then provide the Veteran with a VA examination from an appropriate specialist regarding the Veteran's service connection claim for a psychiatric disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All necessary and appropriate tests should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any psychiatric disorder found on examination is at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to the Veteran's military service to include the documented treatment for alcohol abuse and disciplinary problems in service.  The examiner should provide a complete rationale for all conclusions reached.  The examiner should also address the Veteran's statements of having depression since military service as part of his or her rationale.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


